Title: Thomas Jefferson to Samuel H. Smith, 23 August 1813
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          Monticello Aug. 23. 13.
          Th: Jefferson presents his compliments to mr Saml H. Smith, & his thanks for the oration he has been so kind as to send him.
			 he has read it with great pleasure, and sympathises in all it’s sentiments sincerely, one excepted, respecting the
			 exhausting our resources on a navy. our
			 strength is on the land, & weakness on the water. our enemies’ strength is on the water, at land nothing. and however capriciously fortune has hitherto disposed of events, he apprehends that
			 to
			 transfer the war to the scene where we are nothing and they omnipotent, is exactly what they must wish.
			 considering however the votes of Congress as indicating the will of the majority to be in favor of the experiment, he substitutes acquiescence for conviction, and will go chearfully with the nation. if they are wrong, events will
			 soon
			 correct them: if right no man on earth will rejoice more sincerely than himself at being corrected in an error, that and on seeing a re-establishment of that right which nature has given in common to all nations over an element purposely interposed to bring the most distant of them together. he seises with great pleasure every occasion of recalling himself to the memory of mr & mrs Smith.
        